DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2021 is acknowledged by the examiner.
.Allowable Subject Matter
Claims 1-19 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Clark (US 3,963,976) discloses in figure 4 (see figure below):-

    PNG
    media_image1.png
    252
    558
    media_image1.png
    Greyscale

            A pulsed current charger (110) and a constant voltage charger (112); and also controller (112; see figure 1) [see also Col. 3. Lines 19-38]. Constant voltage charger and Pulsed charger are applied to the battery [116] the charger can be combined to deliver sufficient charging current to the battery [see Col. 6, lines 59-68].
        Powell et al. (US 2014/0176052) discloses in figure 1 (see figure below), a charger (100) with constant current circuitry (120) [the constant current circuitry (120) charges the battery (105) continuously and Pulse current circuitry (115) [the pulse current circuitry (115) provides pulsing charging current to the battery (105)]. According to Powell et al. the battery is charged with combination of Pulse and constant current [see also, ¶0045-¶0046; ¶0058]
     
    PNG
    media_image2.png
    285
    510
    media_image2.png
    Greyscale

Lu et al. (US 2010/0164430) discloses in figure 3, constant current charge followed by Pulse charge [The circuit provides pulse charging, pulse discharging, fast charging and constant current charging ; see also  ¶0036-0037 and 
Podrazhanskyy et al. (US 6,366,056) discloses, pulse charging and Pulse discharging [see Abstract]
Claim 1 recites , inter alia, a controller  configured to generate one of a first activation signal and a second activation signal [the control sends , based on a start-up signal and a battery state information; a continuous charger configured to output first electric energy of a constant voltage level, based on the first activation signal; a pulse charger configured to alternately output a charging voltage and a discharge voltage as second electric energy depending on a preset ratio, based on the second activation signal; a battery configured to continuously charge by receiving the first electric energy or to pulse-charge by receiving the second electric energy; and a battery state detector configured to detect a state of the battery and to output the detected state of the battery as the battery state information. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 11 recites, inter alia, performing a plurality of charging condition determining steps of determining charging conditions of a battery, based on battery state information; a continuous charging starting step of continuously charging the battery at a constant voltage when any one of the charging conditions of the plurality of charging condition determining steps satisfies a continuous charging condition; and a pulse charging starting step of performing a pulse-charging that alternately provides a charging voltage and a discharge voltage to the battery when all of the charging conditions of the plurality of charging condition determining steps satisfy a pulse charging condition. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
      Claim 12 recites, inter alia, wherein the plurality of charging condition determining steps includes: a first charging condition determining step of determining whether a neglect period of the battery exceeds a preset period, based on the battery state information; a second charging condition determining step of comparing a charging amount of the battery with a preset charging amount, based on the battery state information; a third charging condition determining step of comparing a temperature of an electrolyte solution of the battery with a preset temperature, based on the battery state information; and a fourth charging condition determining step of comparing an internal resistance of the battery with a preset resistance, based on the battery state information. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
      Claim 17 recites, inter alia, determining whether a neglect period of the battery exceeds a preset period; comparing a charging amount of the battery with a preset charging amount; comparing a temperature of an electrolyte solution of the battery with a preset temperature; comparing an internal resistance of the battery with a preset resistance; continuously charging the battery at a constant voltage when the neglect period of the battery does not exceed the preset period, when the charging amount of the battery is greater than the preset charging amount, when the temperature of the electrolyte solution of the battery is less than the preset temperature, or when the internal resistance of the battery is greater than the preset resistance; and performing a pulse-charging that alternately provides a charging voltage and a discharge voltage to the battery 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL BERHANU/Primary Examiner, Art Unit 2859